DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claim 15 in the reply filed on 8/31/2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CA2197040 in view of Zock (USPN 5,080915).
Regarding Claim 15, Eedenburg teaches a process for making laminated or puffed pastry, as Eedenburg teaches a process of incorporating an edible lamination dispersion into a dough for making laminated pastry, and teaches steps of combining a pre-dough with a lamination dispersion and subjecting the combination to rolling and folding to obtain a plurality of layers, where the lamination dispersion is a water-continuous dispersion comprising water, aggregate forming polysaccharide gelling hydrocolloid, and non-gelling polysaccharide thickening hydrocolloid, and fat (Abstract, Page 1, lines 5-15, Page 5, lines 30-35, and Page 16, lines 27-35). Eedenburg  teaches a process of first making the lamination dispersion to be applied to the dough, where the lamination dispersion comprises both a fat phase and aqueous phase (Page 7, lines 20-30 and Page 16, lines 27-35), and teaches that to get good results for the resulting laminated dough, the lamination dispersion should contain at least two polysaccharide hydrocolloids, one of which should be an aggregate forming gelling hydrocolloid (Page 11, lines 20-25). Eedenburg teaches various components which can be used for the aggregate forming polysaccharide, one of which can be polyfructose (Page 12, 10-20, Page 13, lines 1-10), and where the dispersion comprises aggregates having a mean size of 0.01-10 microns (Page 12, lines 20-30). The evidentiary reference shows that polyfructose and similar oligosaccharides fall under the definition of dietary fiber (Page 112, Column 2).
Therefore, Eedenburg teaches the first process step of providing a lamination dispersion containing fat (Page 16, lines 27-35) and an aggregate forming hydrocolloid/dietary fiber (polyfructose), which has a mean particle size in the claimed range (Pages 19-20), and includes steps of dispersing the fat into the other components to prepare the lamination dispersion. Eedenburg then teaches taking a pre-dough, applying a layer comprising the dispersion to the pre-dough and folding and compressing the combination at least twice to form a laminated pastry, as Eedenburg teaches a pre-dough is prepared suitable for the intended application, optionally the laminated dispersion is rolled out, the dispersion is put on the pre-dough, which is folded around it to form a combined sheet, and the combination of the lamination dispersion and pre-dough is rolled and folded a number of times (Page 21, lines 1-10). Eedenburg teaches the resulting dough comprises 8-100 layers of lamination dispersion (Page 21, lines 20-22), therefore reading on folding and compressing the combined sheet at least twice, as claimed.
Eedenburg differs slightly from the claimed method as Eedenburg does not explicitly teach forming the pastry dough into a dough sheet prior to combining with the lamination dispersion, both of which are then folded and compressed together to form the laminated pastry or puff pastry.
Zock teaches the traditional French way of making puff pastry includes forming a dough, as does Eedenburg, rolling out the dough, which is understood to meet the claimed limitation of forming the pastry dough into a dough sheet. Zock further teaches that after rolling out the dough, a fat layer is applied to the dough and the whole is folded, and by rolling and folding repeatedly, puff pastry is obtained (Column 1, lines 30-35). 
Therefore, considering that Eedenburg and Zock are both aimed at preparing puff or laminated pastry comprising a dough layer and a fat-containing layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, for the pre-dough taught by Eedenburg to have been rolled out, as taught by Zock, thereby forming a dough sheet, prior to applying the layer of lamination dispersion, as an alternative and known way of preparing laminated or puff pastry. Considering the teaching of Zock and the known intermediate step of rolling out dough into a sheet prior to applying the fat layer, there would not appear to be an element of criticality associated with the claimed dough sheeting step. Therefore, the claimed method would have been obvious in light of the combination of Eedenburg and Zock, for the reasons set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        September 8, 2022